Citation Nr: 0700731	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-04 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a mild compression fracture, L1.

2.  Entitlement to compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal insufficiency, claimed as kidney condition.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 until 
February 1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2004 and October 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  A RO decision in September 2001 denied reopening a claim 
of entitlement to service connection for residuals of a mild 
compression fracture, L1.

2.  Evidence submitted subsequent to the September 2001 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The probative competent evidence of record does not 
demonstrate that the veteran's current residuals of a mild 
compression fracture, L1, are causally related to his active 
service.

4.  The veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level I 
hearing in the right ear and Level II in the left ear.

5.  The medical evidence of record demonstrates that the 
veteran's renal insufficiency was not due to VA medical fault 
or to an unforeseeable event.




CONCLUSIONS OF LAW

1.  The RO's September 2001 decision is final as to the claim 
of service connection for residuals of a mild compression 
fracture, L1.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a mild compression fracture, L1.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

3.  Residuals of a mild compression fracture, L1, were not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2006).

5.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for renal 
insufficiency have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

VA satisfied its duty to notify as to the claim by means of 
May 2004, August 2005, and March 2006 letters from VA to the 
veteran.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, a March 2006 
correspondence informed the veteran as to the law pertaining 
to disability rating and effective date as the Court required 
in Dingess/Hartman.  

Regarding the veteran's claim for service connection, 
inasmuch as the decision herein finds that new and material 
evidence has been submitted to reopen a claim for service 
connection for multiple sclerosis, further development with 
regard to VA's duties to notify and assist as to the claim to 
reopen would serve no useful purpose.  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained. 

I.  Service connection- 
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2006).  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

The veteran's claim of entitlement to service connection for 
residuals of mild compression fracture, L1.  That decision 
was not appealed and is final.  See 38 U.S.C.A. § 7105(c).  
It is noted that the RO had determined that new and material 
evidence had been received, and proceeded to review the 
reopened claim de novo.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.

The Board finds that since the September 2001 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran submitted a 
statement from Memorial Health Clinic, received in July 2004, 
providing a nexus opinion linking the veteran's back 
disability to service.  The Board finds this evidence is not 
cumulative and redundant because it had not been submitted 
before.  Thus, it is new.

The RO denied reopening the veteran's claim in September 2001 
because it found that the evidence submitted was cumulative 
and redundant of the evidence previous of record.  As the 
aforementioned medical statement provides a nexus opinion, it 
relates to an unestablished fact necessary to substantiate 
the claim, and is, therefore, determined to be material to 
the veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.


Service connection- residuals of mild compression fracture, 
L1

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for residuals of mild compression 
fracture, L1 may be granted on the merits, de novo.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran was diagnosed with a chronic strain of the 
lumbosacral spine and musculoligamentous origin, 
dextroscolisosis of the lower thoracic spine, and 
degenerative disc disease of the lumbosacral spine, severe at 
the L5, S1 level upon VA examination in May.  Based on this 
evidence, the Board finds a current disability has been 
clinically demonstrated, and the first element of a service 
connection claim is therefore satisfied.

With respect to an in-service incurrence, the record reveals 
that during service the veteran had an equipment malfunction 
of his parachute during an exercise, landed hard, and injured 
his back and left ankle.  He was diagnosed as having a 
"[f]racture of vertebral column, compression, mild, L1 
vertebral body, simple, no a/n."  A September 13, 1966 
physical profile record indicated that the veteran was 
medically qualified for duty with temporary assignment 
limitations.  An October 1966 orthopedic clinic note 
indicated that the veteran has some aching at night, but he 
had full back motion with no spasm.  It was stated that he 
may "resume nl [normal] activities."  His January 1968 
clinical separation examination revealed a normal spine.  The 
veteran did report a history of broken bones, but the 
examining physician found that his fractured back had no 
sequelae.  Besides the above, there are no other in-service 
complaints or treatment relating to the veteran's back.  In 
the absence of subsequent complaints or treatment during 
service, and the normal separation examination, the Board 
finds the veteran's in-service back problems to be acute and 
transitory.

The Board observes that the probative competent clinical 
evidence of record does not establish that the veteran's 
current back condition is a residual of the minor compression 
deformity identified in 1966.  After reviewing the claims 
file, radiographic finds from the CPRS system, and performing 
physical examination, a VA examiner in May 2004 opined that 
the "the symptoms of right-sided sciatica are less likely 
than not secondary to the L1 compression fracture."  The 
examiner explained that the evidence of record indicates that 
the veteran's initial injury was at the L1 level; however, 
his severe degenerative disc disease, as identified by MRI, 
is at the lower L5, S1 lumbar region.  It was noted that the 
veteran's sciatica goes through his right buttock to the 
right knee comes from the L5, S1 nerve root, not the L1 nerve 
root level.

The VA examiner also noted that the veteran's spondylosis at 
the L5, S1 level with osteophytic spurring also was 
identified, similar to his sciatica, at the lower lumbar 
level, not at the upper lumbar level.  The examiner stated 
that many of the veteran's symptoms are not unusual for a 
veteran his stage in life.  He concluded by opining that "it 
is less likely than not that the veteran's current spine 
condition of spondylosis at the L5, S1 level is less likely 
than not secondary to the minor compression fracture at the 
L1 level."  The examiner did note that the chronic strain of 
the musculoligamentous origin of the lumbosacral spine might 
be a continuation of symptoms the veteran experienced 
regarding the compression of the L1 vertebral body.  However, 
the examiner stated that because it has been approximately 38 
years since the initial injury, he could not offer a medical 
opinion without resorting to speculation.

The Board acknowledges a statement dated and received in July 
2004 from the Memorial Health Clinic.  The physician 
performed an examination of the veteran and diagnosed him 
with chronic lumbar back pain, history of compression 
fracture of L1, and decreased range of motion of the lumbar 
and thoracic spine.  The physician opined that he the 
veteran's "back related injury while in the service is at 
least as likely as not to be a contributing factor to his 
current back condition."  No further explanation was 
provided.  There is no indication that this examiner reviewed 
the veteran's claims file.

In weighing the probative value of the clinical evidence, the 
Board finds the VA examiner's opinion to be highly probative 
because the VA examiner had access to the veteran's claims 
folder and a detailed rationale was provided.  On the other 
hand, however, the private medical examiner apparently did 
not review the claims file and did not provided detailed 
rationale for his opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion); see also Sklar v. Brown, 5 Vet. App. 140 
(1993) (stating that the probative value of a medical opinion 
is generally based on the scope of the examination or review, 
as well as the relative merits of the expert's qualification 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion).  

It is also significant to point out that the evidence of 
record establishes that the first post-service treatment for 
residuals of an in-service back injury was many years after 
his discharge from service.  The Board notes that the lapse 
of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial post service 
manifestation of residuals from an in-service back injury, 
years after the veteran's discharge from active service, to 
be too remote from service to be reasonably related to 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis.

The veteran has expressed a belief that his back disability 
is causally related to active service.  However, the Board 
notes that the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent evidence fails to show that the 
veteran's current residuals of mild compression fracture, L1, 
are attributable to active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  Increased rating- bilateral hearing loss

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  Pertinent changes were made to 38 C.F.R. 
§ 4.86, regarding cases of exceptional hearing loss, which 
are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The veteran is claiming entitlement to an increased 
evaluation for his service-connected bilateral hearing loss 
disability.  

The pertinent competent clinical evidence of record for the 
rating period on appeal consists of a VA audiological 
examination conducted in May 2004.  The May 2004 examination 
revealed the relevant pure tone thresholds, in decibels, were 
as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
10
10
45
50
LEFT
25
45
65
60

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
29 decibels.  His puretone threshold average for the left ear 
was recorded as 49 decibels.  His speech recognition ability 
was 92 percent for the right ear and 84 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described as having moderate to profound loss in the right 
ear from 3000 Hz to 8000 Hz.  The left ear has mild to 
profound loss from 1500 Hz to 8000 Hz.  The examiner also 
stated that the veteran's pure tone sensitivity has not 
changed since his last audiological examination in July 2001.

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 29 decibels, and no 
less than 92 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level I impairment.  

Moreover, considering that the veteran's left ear manifests 
an average puretone threshold of no greater than 49 decibels, 
and no less than 84 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to be that of Level II impairment.  Applying 
these results to Table VII, the veteran's disability 
evaluation is shown to be noncompensable.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply here.

The Board acknowledges the statements of record that his 
bilateral hearing loss is worse than a noncompensable 
disability rating, and that he is entitled to a compensable 
rating for such hearing loss.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss accurately 
reflects his disability picture and a higher rating is not 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




III.  38 U.S.C.A. § 1151 Eligibility

The veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151.  Specifically, he contends that VA's 
prolonged prescription of the drug Aleve is related to his 
kidney condition and other related side effects.  

Legal criteria 

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his § 1151 claim in 
July 2005.  Accordingly, the post October 1, 1997 version of 
the law and regulation must be applied.  See VAOPGCPREC 40-
97.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished to the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A.  § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).



Analysis

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here, for the reasons 
discussed below. 

The record indicates that the veteran began treatment in the 
VA system in 2001.  An April 2001 outpatient treatment record 
indicated that the veteran had sternocleidomastoid spasm 
bilaterally and the plan was Naproxen.  A May 2001 nursing 
note shows that the veteran was taking 6 Aleve per day.  The 
veteran stated that Aleve helped his pain.  A May 2001 
outpatient treatment record assessed the veteran as having 
chronic neck pain and it was noted that he began taking 
Naproxen.  A July 2001 neurology consult indicated that the 
veteran still had discomfort in his neck and shoulders.  The 
veteran was switched back to Aleve from ibuprofen because the 
Aleve was better in easing his pain.  A November 2001 primary 
care assessment notes that the veteran saw a neurosurgeon who 
recommended that the veteran take Aleve for his pain.  The 
plan was to have the veteran take 500 mg of Naproxen twice a 
day because it is stronger than Aleve.  In January 2002, 
hematuria and protineuria were found in the veteran's urine.  
The veteran stopped taking Naproxen in February 2002.  A 
March 2002 renal consult indicates that the veteran's urine 
gradually improved after being taken of Naproxen.  In a March 
2002 nursing note, it was revealed that the veteran saw a 
kidney doctor and denied having any problems.  A March 2003 
renal clinic note assessed the veteran as having "chronic 
renal failure secondary to hypertension nephropathy with 
stable kidney function" with stable volume and electrolytes.  
At the time, the veteran stated that he "feels very good."

The veteran has a current renal disability.  However, the 
competent medical evidence of record does not demonstrate or 
suggest that this current renal disability is due to VA's 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or that the infection 
or amputation was not reasonably foreseeable.  See 38 
U.S.C.A. § 1151.  In fact, a VA examiner, upon a review of 
the claims file, opined that the disability or additional 
disability claimed as kidney condition was less likely than 
not caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on behalf of 
VA by prescribing Aleve.  The examiner stated that the 
veteran's symptoms required a higher level of analgesia, 
which VA did by discontinuing Aleve and prescribing Naproxen.  
The examiner stated that upon recognizing the hematuria and 
evaluating the associated renal studies, VA discontinued 
Naproxen.  The examiner also found that VA appropriate 
followed the clinical pharmacist's advice of routine 
screening for the possibility of renal toxicity.  
Accordingly, the veteran is not entitled to 38 U.S.C.A. § 
1151 compensation.

Given the above opinion, the Board is not persuaded by the 
veteran's contentions to the effect that he is due 
compensation under 38 U.S.C.A. § 1151 for a kidney condition 
and other side effects related to the prolonged use of Aleve 
as prescribed by VA .  To the contrary, the medical evidence 
shows that the veteran was put on Naproxen and developed 
renal toxicity, which, as stated by the 2005 VA examiner as 
being "extremely rare."  The VA examiner acknowledged that 
naproxen has been identified as having the potential for 
causing renal toxicity.  However, the examiner noted that any 
renal toxicity is typically reversible with discontinuation 
of the medication.  The VA examiner noted that the veteran's 
renal function has been restored to normal.  

The VA examiner in August 2005 reviewed the veteran's claims 
folder and provided a clear rationale in support of his 
conclusions.  As such, the 2005 VA examiner's opinion is 
found to be highly probative.  Further, there is no clinical 
opinion of record to the contrary.    

The veteran believes that his current renal insufficiency 
constitutes a qualifying additional disability warranting 
compensation under 38 U.S.C.A. § 1151.  However, he has not 
been shown to possess the requisite training or credentials 
needed to interpret medical findings.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably foreseeable.  For these reasons, a 
grant of compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the claim of 
service connection for residuals of a mild compression 
fracture, L1, is reopened.

Entitlement to service connection for residuals of a mild 
compression fracture, L1, is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal insufficiency is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


